   Case 2:16-cv-02327-JAM-AC Document 67 Filed 10/15/18 Page 1 of 3


                   UNITED STATES DISTRICT COURT
                             FOR THE
                  EASTERN DISTRICT OF CALIFORNIA
SHERRI JOHNSON,                                 )
                                                )
                       Plaintiff,               )
                                                )
       v.                                       ) Case No.: 2:16-cv-02327-JAM-AC
                                                )
NAVIENT SOLUTIONS, INC.,                        )
              Defendant.                        )
                                                )
                                                )

                              STIPULATION TO DISMISS

TO THE CLERK:

       Pursuant to Rule 41(a)(1)(A)(ii), counsel for all parties hereto stipulate to the

dismissal with prejudice and without cost to either party.


/s/ Calvin Franklin Love                      /s/ Amy L. Bennecoff Ginsburg
 Calvin Franklin Love, Esq.                      Amy L. Bennecoff Ginsburg, Esq.
 Vedder Price, LLP                               Kimmel & Silverman, P.C.
 1925 Century Park East, Suite 1900              30 East Butler Pike
 Los Angeles, CA 90067                           Ambler, PA 19002
 424-204-7700                                    Phone: 215-540-8888
 Fax: 424-204-7702                               Fax: 877-788-2864
 Email: clove@vedderprice.com                    Email: aginsburg@creditlaw.com
 Attorney for the Defendant                      Attorney for Plaintiff

Date: October 15, 2018                          Date: October 15, 2018



                                      BY THE COURT:



                                      _________________________
                                                              J.
   Case 2:16-cv-02327-JAM-AC Document 67 Filed 10/15/18 Page 2 of 3




                                    Certificate of Service

       I hereby certify that I have served a copy of the foregoing document by Notice of
Electronic Filing on this 15th day of October, 2018:


Calvin Franklin Love, Esq.
Vedder Price, LLP
1925 Century Park East, Suite 1900
Los Angeles, CA 90067
424-204-7700
Fax: 424-204-7702
Email: clove@vedderprice.com

Dennis Norman Lueck , Jr., Esq.
Hinshaw & Culbertson LLP
800 Third Avenue, 13th Floor
New York, NY 10022
212-471-6200
Fax: 212-935-1166
Email: dlueck@hinshawlaw.com

Lisa Marie Simonetti, Esq.
Vedder Price P.C.
1925 Century Park East, Suite 1900
Los Angeles, CA 90067
(424) 204 7700
Fax: (424) 204 7702
Email: lsimonetti@vedderprice.com

Renee Choy Ohlendorf, Esq.
Hinshaw & Culbertson Llp
One California Street, 18th Floor
San Francisco, CA 94111
415-393-0122
Fax: 415-834-9070
Email: rchoy@hinshawlaw.com
Attorney for the Defendant
Case 2:16-cv-02327-JAM-AC Document 67 Filed 10/15/18 Page 3 of 3


                                /s/ Amy L. Bennecoff Ginsburg
                                Amy L. Benecoff Ginsburg, Esq.
                                Kimmel & Silverman, P.C.
                                30 East Butler Pike
                                Ambler, PA 19002
                                Phone: 215-540-8888
                                Fax: 877-788-2864
                                Email: aginsburg@creditlaw.com
                                Attorney for the Plaintiff
